Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 1 of 38

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNDER SEAL,

“y.

UNDER SEAL,

Plaintiffs,

Defendants.

 

 

Case No: IG-4Q 5

COMPLAINT

FILED UNDER SEAL PURSUANT TO
31 U.S.C. §3730(b)(2)

DO NOT PLACE ON PACER

593828. 1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 2 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES ex rel. JOHN
DOE,

Plaintiffs,
V.

DR. JAMES D. LUKETICH,
UNIVERSITY OF PITTSBURGH
MEDICAL CENTER, AND
UNIVERSITY OF PITTSBURGH
PHYSICIANS,

Defendants.

 

 

393828.1

Case No: 1G-4YQ5

COMPLAINT FOR VIOLATIONS OF
THE FALSE CLAIMS ACT

31 U.S.C. 3729, et seg.

JURY TRIAL DEMANDED

FILED UNDER SEAL PURSUANT TO
31 US.C. §3730(b)(2)

FILED

APR 30 2019

CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 3 of 38

Table of Contents

I. INTRODUCTION ....oeccceecccceecccecsecceeceeceneeeecseeensaeecnseeseneseeesseaseseeeeeeeseeseseeeeees

Tl. = PARTIES voce ecceecececescceeneeeeaeeesneeensaeeeesaeeesaeecesaeesseaeeseseaeesenaeeSeateeeseesaees

WI. JURISDICTION AND VENUE 2... eecccccccccseeeeeseeeeeeeeeeceeeeeseeeeeseeesseenenees

TV. APPLICABLE LAW ooo. eccccccccccececeeceneeeeeeeeeceeceaeeecsaeeeneaeeseseeeseseeseesessees

A. = The False Claims Act ........ccececcceeescceescceeeneceeceeeesseeeesaeeeseseeensesennetensees

B. = The Medicare Program ............cccclicceeceesceeeeeececeeesneececeeseneeeecensesensneesses

C. Other Federal Health Care Programs .000.......cccccceeseseseseeeeseeeeteeeeeseeens

l. Medicaid .......eeeccccccsccesesceeceeecneeeeeeeteeeessneeeeeseneeesenssaaesessuesessaeees

2. Federal Employee Health Benefits Plan ...........eeececeeeeseeeesteees

3. TRICARE and CHAMPVA.........eeeecesseeeseceeeeneeeeeaeeeseaeetsneenanees

D. = Teaching Hospitals 2.0... ...cecceecceesceeeceeeeeeceeeeeeeaeeceeensaeceeecseeeneeeeeeas

V. DEFENDANTS’ FRAUDULENT PRACTICES 000... cecceeecececeeeteesteeeteeees
A. — Luketich Routinely Conducted Multiple Concurrent and/or

Overlapping Surgeries Resulting in Medically Unnecessary
Procedures and Extreme Patient Harm... cece eeeeeseesseeenereeeeneeeeeees

B. _—__ Luketich Routinely Billed For Procedures Performed By

Unsupervised Residents in Violation of Material Requirements

for Payment 2000... cceeesceeeseceeeseeceeceeseeeeceaeeeseaeeeseaeeceeaeeseseeeesaeeesseeseneeeas
C. —Luketich Routinely Elected to Partially Complete Single

Procedures as Medically Unnecessary Multi-day Surgeries

Resulting in Patient Harm ........cccccccscccsseccesecesseceecsssecesssececseeenseessaeees
D. —_Luketich Routinely Billed for Medically Unnecessary

Admissions in Order to Increase Billings and Have a Steady

Stream of Patients Readily Available... ec ccccceccesseeesteeesseeessseeeees
E. —_ Luketich Systematically Upcoded a Routine Procedure as a

More Complex and Expensive Procedure...........eccesecceeseeeeteeeteeenseeeees
F. Other Harmful and Unlawful Practices ........ecccccecseceeesceeesseeeeeesseeeees
G. Defendant UPMC Knows About Luketich’s Conduct And Has

Tgmored It eee eeeeeeseeceeecsseeeeeeeeceaceeceaeesseneecseeeeesenseeseeaeecnsaeeeeeesseeens

VI. DEFENDANTS’ VIOLATIONS OF THE FALSE CLAIMS ACT.............

593828. 1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 4 of 38

Through his attorneys, Plaintiff and gui tam Relator John Doe (“Relator”)
alleges for his Complaint against Defendants Dr. James D. Luketich (“Luketich”),
University of Pittsburgh Medical Center (“UPMC”), and the University of
Pittsburgh Physicians (“UPP”), collectively “Defendants” as follows:

I. INTRODUCTION

1. This is an action to recover damages and civil penalties on behalf of
the United States Government (the “United States”) arising from false and/or
fraudulent statements, records, claims made and caused to be made by the
Defendants and/or their agents and employees in violation of the Federal False
Claims Act, 31 U.S.C. §3729, et seq., as amended (“FCA”).

2. This case involves egregious examples of healthcare providers
systematically placing profit over the well-being of patients, with devastating
consequences for individuals who trusted them to provide the top of the line care
that UPMC advertised. UPMC holds itself out as world-renowned health care
provider of high quality “patient-centered” care. Luketich’s systematic practice of
engaging in concurrent surgeries, each lasting for hours, for different patients, in
different operating rooms has left patients unconscious, paralyzed, intubated and on
the ventilator for longer than medically necessary, often in the care of trainees
without the backup of a properly qualified surgeon. UPMC proudly describes that
its Department of Cardiothoracic Surgery, under the direction of Dr. James
Luketich, is recognized as one of the most active practices in the United States.
Because of its volume, experienced surgeons, and innovative techniques, the
cardiothoracic surgery practice attracts patients and surgical trainees from Pittsburgh
and around the globe.

3. Those glowing descriptions mask that Defendant Luketich has, with ~
the knowledge and acquiescence of Defendant UPMC, systematically billed for

medically unnecessary procedures, procedures that were not performed, and

393828. 1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 5 of 38

procedures performed in violation of applicable law and regulations. This conduct
has resulted in documented harm to numerous patients while also producing large
unlawful and unjustified financial rewards for the Defendants at the expense of the
United States.

4, As set forth in detail below, Luketich’s conduct falls into several
broad categories. Based upon the Relator’s personal knowledge, the conduct
alleged in this Complaint is ongoing since at least 2015 and upon information and
belief was occurring well before that.

5. First, Luketich billed for personally performing multiple procedures in
different operating rooms at the same time, which was physically impossible and
which he in fact did not personally perform. As a result of his not being available
for scheduled surgeries, patients were left on operating tables for grossly excessive
periods of time and suffered grievous injuries. Research shows that prolonged
operating time is associated with a significant increased risk of complications, with
risk increasing 14% with each additional 30 minutes of operating time. Hang
Cheng, et al., Prolonged Operation Duration is Associated with Complications: A
Systematic Review and Meta-Analysis, Journal of Surgical Research 134 (Sept.
2018). Luketich carried out these practices in part by listing himself as a co-
surgeon or assistant in violation of the prohibition on teaching physicians billing as
a co-surgeon when a qualified resident was available. Not only were qualified
residents available, operating room reports show that qualified residents were in fact
participating in and/or performing the procedures.

6. Second, Luketich relied extensively on the work of unsupervised
residents and fellows to perform the surgeries when he was not present during
required parts of the surgery or immediately available in violation of Medicare
requirements designed to ensure patient safety.

7. Third, Luketich elected to only partially complete individual surgical

Go

593828.]
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 6 of 38

procedures, requiring the same patient to return to the operating room multiple times
on different days and sometimes days later during the same admission when
multiple operations were not medically reasonable, indicated or necessary. This
practice resulted in documented complications and harm to the individual patients.

8. Fourth, in order to have a steady stream of patients available, Luketich
scheduled patients for surgeries that could not be completed on the scheduled
operative day given his over-commitments and then admitted the patients for
medically unindicated reasons in order to have them available when they fit into his
schedule.

9. Fifth, Luketich systematically falsely upcoded a routine thoracic
procedure — a wedge resection — as a more expensive and complex procedure — a
segmentectomy — which the operative and/or pathology reports demonstrate it was
not. Luketich caused and or instructed residents and other doctors to engage in this
fraudulent practice and disguise it by recording the procedure as a “nonanatomic

939 6¢

segmentectomy,” “nonanotomical segmentectomy” and , or “wedge
segmentectomy" which are not real procedures. This practice was also harmful to
patients, whose disease may have been inadequately treated and gave the patients a
false sense of security when they did not receive the procedure for which UPMC
doctors billed and the patients were told they did receive. This practice also led to
the placement of this false statement into the patient’s medical record which would
affect future clinical treatment as it relates to cancer recurrence and survival.

10. Finally, Luketich engaged in a number of other harmful and unlawful
practices, including performing additional medically unnecessary surgeries on
patients for reasons of profit rather than the interest of patients. These included,
among other examples, performing surgery on patients with metastatic cancer, for

whom surgery was not medically indicated. In recent years, Luketich has also been

under the influence of an opiod — Suboxone — while performing procedures and has

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 7 of 38

fallen asleep during surgery. The medical services provided in these circumstances
have been at a best nonconforming and in some cases worthless.

11. As the Chairman of UPMC’s Department of Cardiothoracic Surgery,
Luketich caused other physicians to follow his dangerous practices, creating a
culture of placing profits above patient safety.

12. These and other similar practices are set forth in detail below. Asa
result of the conduct described in this Complaint, Defendants not only caused
serious harm to numerous patients, they also vastly overcharged the United States
for medical services. Because Luketich was a high earner and head of a flagship
UPMC program that brought in millions in revenue every year, UPMC and UPP
consistently looked the other way, notwithstanding numerous detailed reports to
UPMC administration.

13. As a direct result of Defendants’ fraudulent practices, the United
States has been damaged in an amount that cannot yet be determined precisely, but
that is estimated to be in the tens of millions of dollars.

14. Relator has standing to initiate a legal action on behalf of the United
States in order to redress the wrongdoing alleged in this Complaint pursuant to the
qui tam provisions of the FCA.

15. The FCA was originally enacted in 1863 and was substantially
amended in 1986 by the False Claims Amendments Act. Congress enacted the 1986
amendments to enhance and modernize the Government's tools for recovering losses
sustained by frauds against it after finding that federal program fraud was pervasive.
The amendments were intended to create incentives for individuals with knowledge
of Government frauds to disclose the information without fear of reprisals or
Government inaction, and to encourage the private bar to commit resources to
prosecuting fraud on the Government's behalf. Congress amended the Act again in

2009 and 2010 to address court interpretations of the Act that were inconsistent with

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 8 of 38

Congress’s intent in modernizing the statute.

16. The FCA imposes liability on anyone who, inter alia: (a) knowingly
presents, or causes to be presented, false or fraudulent claims for payment or
approval to the United States Government; (b) knowingly makes, uses, or causes to
be made or used false records and statements to induce the Government to pay or
approve false and fraudulent claims; (c) conspires to defraud the Government by
getting a false or fraudulent claim allowed; or (d) knowingly makes, uses, or causes
to be made or used, a false record or statement to conceal, avoid, or decrease an
obligation to pay or transmit money or property to the Government.

17, Any person who violates the FCA is liable for a civil penalty for each
violation, plus three times the amount of the damages sustained by the United
States.

18. The FCA allows any person having information about false or
fraudulent claims to bring an action for the person and the United States, and to
share in any recovery. The FCA requires that the complaint be filed under seal for a
minimum of 60 days (without service on the defendants during that time).

19. Qui tam plaintiff and relator John Doe brings the current action based
on the FCA and seeks through this action to recover damages and civil penalties
arising from the Defendants’ knowing fraud on the United States.

WU. PARTIES

20. Relator John Doe (“Relator”) resides in the Western District of
Pennsylvania. The Relator has direct personal knowledge of the allegations in this
complaint.

21. Defendant Dr. James Luketich is the Chairman of the Department of
Cardiothoracic Surgery at the University of Pittsburgh Medical Center. He works
primarily at UPMC Presbyterian-Shadyside Hospital. His publicly reported annual

compensation for 2017 was $2.44 million, which ranked him among the top ten

393828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 9 of 38

highest paid UPMC employees. He also contracts with University of Pittsburgh
Physicians practice group to provide physician services.

22. Defendant University of Pittsburgh Medical Center (“UPMC”) is a
nonprofit corporation organized under the laws of the State of Pennsylvania with
its principal place of business in Pittsburgh, Pennsylvania. UPMC is a teaching
hospital and has one of the largest medical residency programs in the country, with
more than 1900 medical residents and clinical fellows. The cardiothoracic surgery
residency program is the largest in the country, with 22 residents in the program.
UPMC reported total operating revenue of $16 billion for calendar year 2017.

23. Defendant University of Pittsburgh Physicians (“UPP”) is a multi-
specialty practice group that provides physician services to patients, including
surgeries performed by thoracic surgeons. UPP is a Pennsylvania nonprofit
organization, whose sole member is UPMC.

HI. JURISDICTION AND VENUE

24. This Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. § 1331 and 31 U.S.C. § 3732, the latter of which specifically
confers jurisdiction on this Court for actions brought pursuant to 31 U.S.C. §§
3729 and 3730.

25. There has been no statutorily relevant public disclosure of the
“allegations or transactions” in this Complaint within the meaning of 31 U.S.C. §
3730(e)(4)(1986) or as that section was amended in 2010. Moreover, even if such
a disclosure had occurred, the Relator would qualify as an original! source of the
information in this Complaint under either version of the statute.

26. This Court has personal jurisdiction over the Defendants pursuant to
31 U.S.C. § 3732(a) because that section authorizes nationwide service of process
and because the Defendants have minimum contacts with the United States and

transact substantial business in the Western District of Pennsylvania.

593828. 1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 10 of 38

27. Venue is proper in this District pursuant to 31 U.S.C. § 3732(a)
because Defendants transact business in, and acts proscribed by 31 U.S.C. § 3729

were committed in, the Western District of Pennsylvania.

IV. APPLICABLE LAW

A. The False Claims Act
28. The False Claims Act (“FCA”), 31 U.S.C. § 3729, et seq., as

amended, prohibits any person from knowingly making, or causing to be made, a
false or fraudulent claim for payment to the United States. 31 U.S.C.
§ 3729(a)(1)(A). The FCA also prohibits knowingly making, using, or causing to
be made or used a false record or statement material to a false or fraudulent claim.
31 U.S.C. § 3729(a)(1)(B). In addition, the FCA prohibits knowingly making,
using, or causing to be made or used, a false record or statement to conceal, avoid,
or decrease an obligation to pay or transmit money or property to the United States.
31 U.S.C. § 3729(a)(1)(G).

29. A false or fraudulent claim under the FCA may take many forms, “the
most common of which is a claim for payment for goods and services not provided
or provided in violation of contract terms, specification, statute or regulation.”
False Clams Amendment Act of 1986, S. Rep. No. 99-345, at 9 (1986), reprinted
in 1986 U.S.C.C.A.N. 5266, 5274.

30. The misrepresentation must be material, which the FCA defines to
mean “having a natural tendency to influence, or be capable of influencing, the
payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4).

31. The FCA defines knowingly to include actual knowledge, reckless
disregard, and deliberate ignorance. 31 U.S.C. § 3729(b)(1)(A). No specific intent
to defraud need be shown. 31 U.S.C. § 3729(b)(1)(B).

B. The Medicare Program

32. In 1965, Congress enacted Title XVHI of the Social Security Act,

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 11 of 38

known as the Medicare program, to pay for the costs of certain healthcare services.
The Department of Health and Human Services (“HHS”) is responsible for
administering and supervising the Medicare program. The Center for Medicare and
Medicaid Services (“CMS”) is a component of HHS and is directly responsible for
administering the Medicare program.

33. Atall times relevant to this lawsuit, except where a different time
period is specified, the following statutory and regulatory rules applied to the
Medicare program:

34. Entitlement to Medicare is based on age, disability, or affliction with
end-stage renal disease. 42 U.S.C. §§ 426, 426A.

35. The Medicare regulations define a “provider” to include “a hospital .
.. that has in effect an agreement to participate in Medicare.” 42 C.F.R. § 400.202.

36. Individuals who are insured under Medicare are referred to as
Medicare “beneficiaries.”

37. There are four Parts to the Medicare Program: Part A authorizes
payment for institutional care, including inpatient hospital care, skilled nursing
facility care, and home health care, see 42 U.S.C. §§ 1395c-1395i-4; Part B
primarily covers outpatient care, including physician services and ancillary
services, see 42 U.S.C. § 1395k; Part C is the Medicare Advantage Program, which
provides Medicare benefits to certain Medicare beneficiaries through private health
insurers, see 42 U.S.C. § 1395w-21, et seg.; and Part D provides prescription drug
coverage, see 42 U.S.C. 3 1395w-101, et seg.; 42 C.F.R. § 423.1, et seg.

38. Since November 2006, CMS has contracted with Medicare
Administrative Contractors (“MACs”) to assist in the administration of Medicare
Parts A and B. See Fed. Reg. 67960, 68181 (Nov. 2006). MACs generally act as
CMS’s agents in reviewing and paying Part A and Part B claims submitted by

healthcare providers and perform administrative functions on a regional level. See

9

593828.]
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 12 of 38

42 C.F.R. § 421.5(b); see also 42 U.S.C. §§ 1395h, 1395u; 42 C.F.R. §§ 421.3,
421.100, 421.104.

39. Under the Medicare program, CMS (through MACs) makes payments
prospectively for hospital inpatient services, through periodic payments and the
cost-report reconciliation process described below, and retrospectively for hospital
outpatient services, after the services are rendered.

40. Upon discharge of Medicare beneficiaries from a hospital, the hospital
submits Medicare Part A claims for reimbursement for inpatient items and services
delivered to those beneficiaries during their hospital stays. 42 C.F.R. §§ 413.1,
413.60, 413.64. Inpatient services are paid using the Inpatient Prospective
Payment System. In addition, designated hospital outpatient items and services are
paid under the Outpatient Prospective Payment System. Hospitals submit claims
for Medicare reimbursement using the electronic claim form known as
the 837] or its paper equivalent, Form CMS-1450 (also known as the UB-04). The
claim form instructions, found in Chapter 25, section 75 of the Claims Processing
Manual, set forth the Medicare requirements for use of the various codes in
completing the form.

41. | When physicians provide patient care services in a hospital setting,
whether to hospital inpatients or outpatients, they (or an entity to which they have
assigned billing rights) may bill Medicare for their “professional” services, which
include performing procedures and interpreting test results, using a CMS Form
1500. The hospital may submit a separate claim to Medicare for the “technical” or
“facility” component of the services rendered, as described in the preceding
paragraph, under which the hospital is reimbursed for furnishing, among other
things, equipment and non-physician staff.

42. Providers must be enrolled in Medicare in order to be reimbursed by

the Medicare program. See 42 C.F.R. § 424.505. To enroll in Medicare,

10

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 13 of 38

institutional providers such as hospitals periodically must complete a Medicare
Enrollment Application (often called a Form CMS-855A). In completing the

Medicare Enrollment Application, an institutional provider certifies:

‘I agree to abide by the Medicare laws, regulations and program
instructions that apply to this provider. The Medicare laws,
regulations, and program instructions are available through the
Medicare contractor. J understand that payment of a claim by
Medicare is conditioned upon the claim and the underlying
transaction complying with such laws, regulations, and
program instructions (including, but not limited to, the
Federal anti-kickback statute and the Stark Law), and on the
provider’s compliance with all applicable conditions of
participation in Medicare (emphasis added).

The Medicare Enrollment Application also summarizes the False Claims Act ina
separate section that explains the penalties for falsifying information in the
application to “gain or maintain enrollment in the Medicare program.”

43. Medicare enrollment regulations further require providers to certify
that they meet, and will continue to meet, the requirements of the Medicare statute
and regulations. 42 C.F.R. § 424.516(a)(1).

44. Medicare pays only for services that are reasonable and necessary for
the diagnosis or treatment of illness or injury to improve the functioning of a
malformed body member. 42 U.S.C. §1395y(a)(1)(A).

45. Asaprerequisite to Medicare payment under Medicare Part A, CMS
also requires hospitals to submit annually a form CMS-2552, commonly known as
a hospital cost report. A cost report is the final claim that a provider submits to a
MAC for items and services rendered to Medicare beneficiaries during the year
covered by the report. =

46. After the end of each of a hospital’s fiscal years, the hospital files its

hospital cost report with the MAC, stating the amount of Part A reimbursement the

1]

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 14 of 38

provider believes it is due for the year, or the amount of excess reimbursement it
has received through interim payments during the year that it owes back to
Medicare. See 42 U.S.C. § 1395g(a); 42 C.F.R. § 413.20. See also 42 C.F.R.

§ 405.1801(b)(1). Medicare relies upon the hospital cost report to determine
whether the provider is entitled to more reimbursement than already received
through interim payments, or whether the provider has been overpaid and must
reimburse Medicare. See 42 C.F.R. §§ 405.1803, 413.60 and 413.64(f)(1).

47. Medicare Part A payments for Social Security Act section 1886(d)
hospital services, see 42 U.S.C. § 1395ww, are determined under a prospective
payment system using the claims submitted by the provider for particular patient
discharges (specifically listed on UB-92s and UB-04s) during the course of the
fiscal year. On the hospital cost report, the prospective payments for services are
added to any other Medicare Part A add-on payments due to the provider. This
total determines Medicare’s liability for services rendered to Medicare Part A
beneficiaries during the course ofa fiscal year. From this sum, the payments made
to the provider during the year are subtracted to determine the amount due the
Medicare Part A program or the amount due the provider.

48. Every hospital cost report contains a “Certification” that must be
signed by the chief administrator of the provider or a responsible designee of the
administrator.

49. That chief administrator or designee is required to certify, in pertinent

part:
[T]o the best of my knowledge and belief, it [the hospital cost
report] is a true, correct and complete statement prepared from the
books and records of the provider in accordance with applicable
instructions, except as noted. I further certify that I am familiar
with the laws and regulations regarding the provision of health care
services, and that the services identified in this cost report
were provided in compliance with such laws and regulations.

12

393828.1
~~

Case 2:19-cv-00495-CB Document.2 Filed 04/30/19 Page 15 of 38

50. The hospital cost report certification page also includes the following
notice:

Misrepresentation or falsification of any information contained in

this cost report may be punishable by criminal, civil and
administrative action, fine and/or imprisonment under federal law.
Furthermore, if services identified in this report were provided or
procured through the payment directly or indirectly of a kickback
or where otherwise illegal, criminal, civil and administrative
action, fines and/or imprisonment may result.

51. Thus, a provider must certify: (1) that the filed hospital cost report is
truthful, i.e., that the cost information contained in the report is true and accurate;
(2) that it is correct, 7.e., that the provider is entitled to reimbursement for the
reported costs in accordance with applicable instructions; (3) that it is complete,
i.e., that the hospital cost report is based upon all information known to the
provider; and (4) that the services provided in the cost report were billed in
compliance with applicable laws and regulations.

52. A hospital is required to disclose all known errors and omissions in
its claims for Medicare Part A reimbursement (including its cost reports) to its
MAC.

53. Medicare, through its MACs, has the right to audit a provider
hospital’s cost reports and financial representations to ensure their accuracy and
preserve the integrity of the Medicare Trust Funds. This right includes the right to
make retroactive adjustments to hospital cost reports previously submitted by a

provider if any overpayments have been made. See 42 C.F.R. § 413.64 (f).

C. Other Federal Health Care Programs
l. Medicaid

54. Congress created Medicaid at the same time it created Medicare in

1965 by adding title XIX to the Social Security Act. Medicaid is a joint federal

393828. 1
w

Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 16 of 38

and state program that provides payment for medical services primarily for low-
income patients. While specific coverage varies from state to state, Medicaid
coverage generally follows Medicare coverage.

2. Federal Employee Health Benefits Plan
55. The Federal Employee Health Benefits Plan (“FEHBP”) provides
health insurance for covered federal employees, retirees and their dependents.
FEHBP plans are managed by the U.S. Office of Personnel Management.

3. TRICARE and CHAMPVA
56. TRICARE is a federal program that provides civilian health insurance

 

coverage for certain military personnel, retirees and their dependents. Tricare is
administered by the Department of Defense and funded by the federal government.

57. CHAMPVA is a health care program for families of veterans with
100 percent service related disabilities and is administered by the Department of
Veterans Affairs.

D. Teaching Hospitals

58. Ina teaching hospital like UPMC, a condition of payment for
physician services under Medicare Part B is that, the services must be provided
personally by a physician who is not a resident or by a resident in the presence of a
fully-licensed teaching physician. 42 C.F.R. § 415.170. A resident is an individual
who participates in an approved graduate medical education program. See CMS
Medicare Claims Processing Manual, Rev. 4173 (11-30-2018), Chapter 12, §100.
A teaching physician is defined as a physician, other than a resident, who involves
residents in the care of his or her patients. Jd.

59. Ifa resident participates in a procedure, the service may be billed to
Medicare if the teaching physician is physically present for the “key portions” or
“critical portions” of any service or procedure for which the payment is sought. 42

C.F.R. § 415.172(a)(1); CMS Medicare Claims Processing Manual, Rev. 4173

14

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 17 of 38

(11-30-2018), Chapter 12, § 100.1 (Payment for Physician Services in Teaching
Settings).

60. In the case of surgery or other complex procedures, such as all the
procedures at issue in this Complaint, the teaching physician must be present for
all critical portions of the procedure and “immediately available” during the entire
service or procedure. 42 C.F.R. § 415.172(a)(1); CMS Medicare Claims
Processing Manual, Rev. 4173 (11-30-2018), Chapter 12, § 100.1.2 (Surgical
Procedures). UPMC procedures define “immediately available” as “located on the
hospital campus, reachable through the standard paging system, and able to return
immediately to the operating room or procedure area if called (i.e., not performing
another procedure).”

61. The teaching physician may only leave the first procedure and/or
commence the second procedure when the key or critical portion of the first
procedure is complete. Surgical residents or fellows may finish the non-critical
portion. Surgeries in compliance with this rule are often called overlapping
surgeries.

62. Although a teaching physician may engage in two overlapping
procedures, the critical portions of the procedures cannot occur at the same time.
CMS Medicare Claims Processing Manual, Rev. 4173 (11-30-2018), Chapter 12,
§100.1.2 (Surgical Procedures), at A.2.

63. When a teaching physician becomes involved in a second procedure,
he or she must assign another qualified physician to be immediately available.
CMS Medicare Claims Processing Manual, Rev. 4173 (11-30-2018), Chapter 12,
§100.1.2 (Surgical Procedures), at A.

64. CMS will not pay for surgeries where the key or critical portions of
each surgery take place at the same time, also known as concurrent surgery.

UPMC policies and procedures prohibit concurrent surgery except in very rare

15

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 18 of 38

emergent cases and then only for as short a time as possible pending arrival of the
immediately available or on-call surgeon.

65. When a teaching physician is participating in a second surgical
procedure and “not present during the non-critical or non-key portions of the
(prior) procedure ... he/she must arrange for another qualified surgeon to
immediately assist the resident in the other case should the need arise.” CMS
Medicare Claims Processing Manual, Rev. 4173 (11-30-2018), Chapter 12, §
100.1.2. (Surgical Procedures) at A.

66. In the case of three overlapping surgeries, the role of the teaching
physician is classified as “supervisory service” to the hospital and is not billed as
physician service to a patient and is not payable under the physician fee schedule.
CMS Medicare Claims Processing Manual, Rev. 4173 (11-30-2018), Chapter 12, §
100.1.2. (Surgical Procedures), at A.2.

67. In addition, at a teaching hospital, with limited exceptions, a physician
may not bill as a co-surgeon or assistant at a surgery if a qualified resident is
available. 42 C.F.R. §415.190; CMS Medicare Claims Processing Manual, Rev.
4173 (11-30-2018), Chapter 12, § 100.1.7 (Assistants at Surgery in Teaching
Hospitals).

68. The conditions of payment for an assistant at surgery 1n a teaching

hospital are that the services of the assistant:

(1) Are required as a result of exceptional medical
circumstances.

(2) Are complex medical procedures performed by a team of
physicians, each performing a discrete, unique function integral
to the performance of a complex medical procedure that
requires the special skills of more than one physician.

(3) Constitute concurrent medical care relating to a medical
condition that requires the presence of, and active care by, a
physician of another specialty during surgery.

16

593828.]
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 19 of 38

(4) Are medically required and are furnished by a physician
who is primarily engaged in the field of surgery, and the
primary surgeon does not use interns and residents in the
surgical procedures that the surgeon performs (including
preoperative and postoperative care).

(5) Are not related to a surgical procedure for which CMS determines
that assistants are used less than 5 percent of the time.

42 C.E.R. § 415.190.

69. When a teaching physician submits a claim for payment as a co-
surgeon at a teaching hospital, the physician must certify that no qualified resident
was available. CMS Medicare Claims Processing Manual, Rev. 4173 (11-30-
2018), Chapter 12, §100.1.7 (Assistants at Surgery in Teaching Hospitals).

Vv. DEFENDANTS’ FRAUDULENT PRACTICES

A. Luketich Routinely Conducted Multiple Concurrent and/or
Overlapping Surgeries Resulting in Medically Unnecessary
Procedures and Extreme Patient Harm

70.  Luketich routinely billed for personally performing multiple
procedures at the same time which resulted in significant harm to patients as well
as overcharging, mischarging, and billing for medically unnecessary services.

71.  Luketich routinely engaged in a minimum of two concurrent surgeries
scheduled a day — a major operation in each of his main operating rooms, operating
room 26 (“OR 26”) and operating room 27 (“OR 27”). At the same time he also
participated in additional concurrent surgeries in other rooms. Sometimes he
would participate as the co-surgeon in operating room 25 (“OR 25”), and would
also perform the critical portion of procedures in other rooms. These major
surgeries would often be day-long complex procedures, such as esophagectomies,
that would require the full-time presence of a fully licensed surgeon and would not
ordinarily be performed on the same day as another procedure. A surgeon would

be dedicated to one such complex procedure a day.

“417

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 20 of 38

72. In addition to participating in multiple concurrent and/or overlapping
complex surgeries, Luketich would also be participating in outpatient clinics and
attending meetings at off-campus venues such that he was not immediately
available, had not arranged for a properly qualified surgeon to assume care of the
patient, and on occasion was located miles away from where his surgeries were
being conducted.

73. While it was not physically possible for one person to be in as many
places at one time as Luketich claimed to be, Luketich and UPMC would bill for
multiple procedures as if he personally performed all of them when they were in
fact often performed by unsupervised residents and surgical trainees. Moreover, as
a result of his overbooking of surgeries and failure to be present or assign other
qualified attending surgeons, the surgeries were continued for extended periods of
time causing substantial patient harm. Patients were often left on the operating
table under anesthesia, paralyzed, intubated and dependent on the ventilator for
extraordinary periods of time with often grievous complications. At the same time,
the amount billed for these medically unindicated and unnecessary treatments
substantially increased the amount the government paid for services provided to
these patients.

74. An extreme example of this practice was Luketich’s work day on
June 15, 2015. On that day Luketich was scheduled to perform surgeries in five
different operating rooms on five different patients simultaneously. Luketich was
listed as the primary surgeon in two rooms (OR 26 and OR 27) and the assistant in
three of them (OR 12, OR 16 and OR 25). The operating room reports show that
both major surgeries commenced on or about 7:49am and 8:08am. The procedures
where Luketich was listed as an assistant commenced on or about 7:56am and
8:25am. While these operating times are extreme, the actual time the patients were

under anesthesia was even greater.

18

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 21 of 38

75. In one of the main operating rooms, OR 27, the patient was on the
operating table from 8:08am to 10:37pm — 12.5 hours — for a procedure, a
substernal gastric pullup, that should have taken 6 to 8 hours. Residents performed
critical parts of the surgery and then waited with the patient under anesthesia for
Luketich, as he required them to do. The patient was left with unsupervised
surgical trainees while Luketich was involved with four other procedures in four
different operating rooms and unavailable. The patient suffered multiple
complications, one of which included profound inflammatory response leading to
the loss of her hand. Luketich explained to the patient’s family (as he did with
many families) that this was an unfortunate but possible risk from surgery.
However, it is not a risk when the surgery is completed within the expected time
and when a surgeon is attentive to a patient and does not unnecessarily prolong the
procedure.

76. Complications like this, while atypical in most hospitals, continued to
occur for Luketich’s patients as he multitasked and scheduled more patients for
surgery than anyone could handle.

77. On a regular basis, Luketich would schedule three surgeries — two
surgeries as primary physician and one surgery as an assistant. Because CMS will
not pay for a third concurrent procedure by a teaching physician, CMS Medicare
Claims Processing Manual, Chapter 12, Rev. 4173 (11-30-2018), § 100.1.2
(Surgical Procedures), at A.2, Luketich would book the third surgery under a
different surgeon’s name. Luketich would then attend the surgery and bill for it,
and the surgeon who had been listed would not participate in the procedure.

78. As an example, on November 17, 2017, Luketich was the primary
surgeon for 3 operating rooms, OR 26, OR 27 and OR 16. The procedure in OR

16 was scheduled under the name of another mid-career attending physician who

19

393828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 22 of 38

never participated. The start and stop times for the three procedures show that the
three procedures were completed concurrently.

79. This practice of participating in multiple concurrent surgeries has
resulted in serious patient harm. Another example occurred on July 8, 2015, when
Luketich was scheduled for OR 26 and OR 27 for operations commencing on or
about 8:20am 9:40am. At the same time Luketich was the assistant surgeon for a
procedure in OR 16 which commenced on or about 8:27am. Patient A in OR 26,
for whom Luketich was the primary surgeon, suffered from lower extremity
compartment syndrome as a complication of the prolonged operation, extended
anesthesia and being on the operating table from approximately 9:40am to 8:15
pm, which is 10 and a half hours. Acute compartment syndrome occurs when
swelling due to damage of healthy tissue leads to increased compartment pressures,
a reduction of blood flow and tissue death. In this particular case, the procedure
that was performed, a pulmonary wedge resection and local chest wall resection,
should have taken approximately four to six hours. As compartment syndrome is
not a complication of pulmonary resection, it is not a risk about which a surgeon
would even advise the patient. Yet in this instance, where the patient was left lying
on their side for over ten hours, the patient did suffer compartment syndrome and
had to have their leg cut open to relieve the pressure of their swelling muscles,
have skin grafts performed, and was ultimately discharged to a rehabilitation center
due to being unable to walk. The discharge report for this patient stated: “Post
operative course complicated by compartment syndrome resulting in fasciotomy
and skin graft by ortho and plastics, wound infection requiring opening of
thoracotomy wound and wound vac placement.... [patient] was discharged to
MUH rehab....”

80. The conduct of unnecessarily extending surgery times was potentially

more acute in the case of patients who were veterans and or covered by the VA

20

593828.1
Case 2:19-cv-00495-CB~ Document 2. Filed 04/30/19 Page 23 of 38

healthcare system. Although Luketich had privileges at the VA Pittsburgh
healthcare system, located only .6 miles from UPMC Presbyterian Hospital, he
would require that surgical cases be brought from the VA hospital to his hospital,
UPMC Presbyterian. Reportedly, there is a financial incentive to perform surgeries
at UPMC on patients with VA healthcare.

81. In 2017, Patient B, a veteran, was taken to the operating room by
Luketich to have the remainder of their right lung removed. The surgery started on
or about 8:16am and was completed on or about 5:41pm, resulting in a surgical
time of 9 hours and 25 minutes. For the majority of the operation, Luketich was
not present in the operating room. The senior resident who performed the
operation refused to dictate that Luketich was there for the critical portions of the
procedure. As a result of being under anesthesia for that extended period, the
patient suffered unrecognized loss of blood flow to their right leg. This
complication ultimately required the patient to receive femoral to femoral artery
bypass and amputation of their right lower extremity. In response to requests for a
follow up visit, nurses documented that the patient “was adamant about never
coming back to UPMC.”

82. One way that Luketich implemented this scheme of performing
multiple concurrent and/or overlapping surgeries was by improperly billing or
causing others to bill his work as an assistant surgeon for procedures in violation of
Medicare regulations.

83. Ata teaching hospital, with limited exceptions physicians may not
bill as an assistant surgeon if a qualified resident is available. 42 C.F.R. § 415.190.
The purpose of this rule is to ensure that the Government, which already pays the
hospital for the services of the resident through graduate medical education

payments, does not pay for the same services twice. In submitting a claim for

2]

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 24 of 38

payment for assisting a surgery, the teaching physician must attest that no qualified
resident was available.

84. Luketich routinely falsely certified, or caused others to certify, that no
qualified resident was available for the procedures where he billed as a co-surgeon
or assistant. Operating room records show that not only were qualified residents
available, but in fact a qualified resident was present during the procedure and
participating in and/or performing the procedure. The UPMC cardiothoracic
surgery residency program is one of the largest in the country and not lacking in
available qualified residents. And as the operating room records show, the present
and available residents were highly qualified, often senior residents close to
graduating.

85. For example, on December 4, 2017, Luketich billed for services as a
co-surgeon to a fully-licensed doctor in OR 16, during the same time that Luketich
was also performing for major surgeries in OR 26 and OR 27. The operative note,
dictated by the primary surgeon, attests that the primary surgeon was present the
entire time and he understood that payment for an assistant surgeon at a teaching
hospital is prohibited unless no qualified resident is available. He then certified
“that the services for which payment is claimed were medically necessary and that
no qualified resident was available to perform the services.” In fact, as the
operating room records show a qualified surgical resident, was not only available
but was present in the operating room, performing the procedure, and completed
the immediate post-operative report.

86. In order to bill as a co-surgeon, Luketich would assert that the
complexity of the procedure required it. Yet the pre-published surgical schedule
demonstrates that the cases for which Luketich bills as a co-surgeon are of known
complexity and both scheduled and completed during the same time as his

concurrently running operating rooms. Luketich requires that he be listed as a co-

22

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 25 of 38

surgeon on cases without regard to the complexity of the case or seniority of the
attending physician listed as the primary surgeon.

87. The examples above illustrate a regular and ongoing practice. At least
one of these examples was paid for by a federally funded program and given the
volume of Medicare, Medicaid, and other federally funded patients that are treated
in UPMC’s Department of Cardiothoracic Surgery, there are many more examples

of federally funded programs affected by this scheme.

B. Luketich Routinely Billed For Procedures Performed By
Unsupervised Residents in Violation of Material Requirements

for Payment

88. Teaching hospitals like UPMC do not bill Medicare for the services of
residents, as Medicare already pays the hospital for these services through
Graduate Medical Education payments. A teaching physician may bill for a
procedure performed with a resident provided that certain criteria are met. The
teaching physician must be present during the critical portions of the procedure and
must be immediately available during the rest of the procedure. 42 C.F.R. §
415.172(a)(1). The purpose of this provision is to ensure patient safety by ensuring
that residents, who are still in training, are adequately supervised.

89. Luketich was consistently not “immediately available” for surgical
procedures performed by his residents. Because he was routinely booked for
multiple procedures at the same time, or was involved in other off-site events, he
was not able to be immediately available. A significant number of procedures for
which he billed included critical portions performed by unsupervised residents and
trainees.

90. For example, on January 12, 2017, Patient C was scheduled to
undergo a paraesophageal hernia repair in OR 26 with Luketich as the primary

surgeon. The operating report attests that Luketich was present for all key portions

23

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 26 of 38

of the surgery. In fact, he was at a meeting off-site. In text messages from
Luketich to a resident performing the procedure, he explained that he was “in a
high power meeting” and demanded that the resident be available to answer his
phone calls. The resident completed the majority of the operation notwithstanding

Luketich’s attestation that he was present for all key portions of the procedure.

C. Luketich Routinely Elected to Partially Complete Single
Procedures as Medically Unnecessary Multi-day Surgeries
Resulting in Patient Harm

91. In order to maximize the surgeries performed, Luketich scheduled
surgeries that could not be completed appropriately on the date scheduled given his
commitments. On the date of the scheduled operation, Luketich would elect to
complete only part of the operation with the plan to bring the patient back to the
operating room on a subsequent date for completion. These were not operations
that would involve multi-day surgeries, but rather surgeries that he stopped and
restarted for no medically indicated reason but rather for his own convenience and
profit. For example, revision of a gastric bypass revision surgery or a conduit
revision are not procedures that are ordinarily anticipated to be performed in
multiple parts over multiple days.

92. This practice led to significant patient harm as well as overcharging of
the Government. For example, on February 15, 2016, Luketich was scheduled for
two major surgeries in OR 26 and OR 27, both scheduled to being within 5
minutes of each other. He was also scheduled as an assistant surgeon in OR 25.
He did not get to the procedure in OR 27 and that patient, who had been in the
operating room all day until 4:45pm, was required to come back another day. The
patient would have their incisions temporarily closed and be returned to the ICU to

await completion of their surgery.

24

393828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 27 of 38

93. Moreover, after postponing the completion of these surgeries,
Luketich would not prioritize these patients the next day, but rather would fit them
in as he could among his scheduled outpatient surgeries. As a result, the patients
could be waiting in the ICU for days with temporarily closed wounds. Because
Luketich did not work on the weekend and would not allow, other available
attending surgeons to complete the surgeries, patients could be left waiting in the
ICU over the weekend. The patients’ families would be told that the surgery was
more complicated than anticipated and that it was good for the patient to “rest” in
the ICU and have their surgery completed at a later time, none of which was true or
medically indicated. In fact, the practice of dividing surgeries was dangerous and
resulted in harm to patients.

94. This is an ongoing practice. In addition to the harm to patients, upon

information and belief this practice results in increased billing to the Government.

D. Luketich Routinely Billed for Medically Unnecessary Admissions
in Order to Increase Billings and Have a Steady Stream of
Patients Readily Available

95. In addition to partially completing and staging surgeries, Luketich
regularly improperly admits patients, knowing that he will not perform the surgery
as scheduled. Luketich has a large number of patients who are scheduled for
outpatient procedures, but because he has so many procedures scheduled he knows
at the outset of the day that he will not get to all the patients’ procedures.
Nevertheless, he does not tell the patients this until the end of the day, and then
admits the patients to the hospital based on a diagnosis, such as dehydration, that is
not medically indicated nor supported by any diagnostic evaluation or treatment
plan. This practice serves several purposes. First, it salves the anger of the patient
and the patient’s family who have waited all day, by making them feel they are

being taken care of. Second, it increases the amount billed for the patient

25

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 28 of 38

encounter and converts an outpatient to an inpatient at UPMC with all the
associated increased costs. Finally, it ensures that Luketich has a steady stream of
patients in the “on-deck” circle so that he can fill in space if he has a cancellation
in his surgical schedule.

96. As an example of this practice, on January 28, 2015, multiple patients
were scheduled for surgery. The scheduling nurse sent an email] at 8:30am asking
whether Patient D would be admitted that night because they already knew their
surgery would not happen that day. At the end of the day an attending physician
sent a text to inquire whether the “cancelled” patients had been admitted.

97. As another example of this practice, on November 11, 2013, Patient E
was evaluated for a paraesophageal hernia repair, an elective procedure, and was
admitted for three days before their surgery was ultimately performed.

98. A particularly egregious example of this practice involved a Medicaid
Patient F in July 2017 whose surgery was postponed for 15 days while she waited

in the hospital.

E. — Luketich Systematically Upcoded a Routine Procedure as a More
Complex and Expensive Procedure

99. A routine thoracic procedure is a “wedge resection” of the lung. The
procedure involves removing a small wedge-like section of the lung using a
thoracic stapler. This procedure can be used to obtain tissue for diagnosis, or to
remove diseased section of the lung, or nodules. This procedure, which would take
two to three hours, is coded as 32575 or 32506 and the average reimbursement by
Medicare to the surgeon is $967 for the initial procedure and $163 for any
additional sections of lung removed.

100. A distinct and more technically demanding procedure is a lung

39

“segmentectomy.” This procedure involves removal of a segment of the lung and

clear identification of specific veins, arteries, and airways. This procedure, which

26

593828.]
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 29 of 38

would ordinarily take four to six hours, is coded as 32484 and 32488 and the
average fee Medicare pays to the surgeon is between $1492 and $2498, depending
upon how much of the lung is removed.

101. Defendant Luketich routinely performed wedge resections and billed
them as segmentectomies. In addition, he instructed residents to record the
procedures in the operative report as a “nonanatomic segmentectomy.” There is no
procedure called a “nonanatomic segmentectomy.” A segmentectomy is by
definition anatomic because the vein, artery, and airway leading to the segment are
identified and divided. The operative reports for these procedures show that the
procedure involved cutting of a wedge of the lung with a thoracic stapler and
definitively show that it is not the more involved segmentectomy procedure.

102. This practice is harmful to patients. A patient who is told they are
having a segmentectomy is anticipating having all of the cancer removed. -A
surgeon will remove all the disease that can be identified and remove a “margin”
or additional tissue to ensure that all discernable cancer does not return and spread.
A wedge cannot be used to remove anything other than a very small tumor;
otherwise a segmentectomy is used. The risk of using a wedge where a
segmentectomy is indicated is that all cancer cells may not be excised, increasing
the risk the cancer will recur in the future. The patient may be unaware of this
increased risk and in fact believe the risk has been decreased.

103. Wedge resections are common thoracic procedures, which upon
information and belief Luketich frequently performs. A significant number of
these procedures were improperly upcoded as segmentectomies. Upon information
and belief, Luketich rarely if ever performed actual segmentectomies.

104. Luketich also miscoded and upcoded the procedure “lysis of
adhesion” and/or “adhesiolysis.” Depending upon the time and effort involved,

lysis of adhesions may be billed separately or used as a means to demonstrate

27

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 30 of 38

increased procedural complexity. Luketich would instruct and or cause residents
and other surgeons to add statements to the operative record that would allow for
the increased billing for the lysis of adhesions performed during an operation. This
practice was used to justify why surgeries were extended.

F. Other Harmful and Unlawful Practices

105. Luketich also engaged in a number of other procedures that were
both harmful to patients and billed in violation of material requirements.

106. For example while Medicare pays only for services that are
medically reasonable and necessary, Luketich routinely performed and billed for
services that were not medically indicated and medically unnecessary.

107. For example, he used intrathoracic chemoperfusion on a patient
without a known pathologic diagnosis of cancer type.

108. In addition, Luketich operated on patients with metastatic cancer for
whom surgery was not indicated. Surgery may be used as a treatment modality for
various types of cancer when it is possible for the surgeon to completely remove a
tumor or cancerous tissue. In the case of metastatic disease, the goal of complete
resection (the removal of the cancer) cannot be achieved. Surgery is not used to
treat metastatic esophageal cancer. However, Luketich does operate on metastatic
cancer patients.

109. Luketich also operates on patients with unresectable disease, such as
patients who are diagnosed preoperatively with T4 disease. For example, in May
2015, a patient was transferred to UPMC after surgeons from another hospital
discovered that the patients’ esophageal cancer had invaded the aorta. This finding
defined the patient disease as inoperable. Although the preoperative studies and
operative reports from the transferring hospital and new imaging studies performed
at UPMC confirmed that the cancer was inoperable, Luketich operated on the

patient.

28

593828. 1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 31 of 38

110. Luketich has also been taking, Suboxone, an opiod, which has
compromised his ability to perform appropriate medical services. This drug is
supplied to him by Dr. David Wilson, an employee of Luketich’s department and
to whom he instructs residents to refer pulmonary consultations. Luketich
instructed residents and other physicians to review their patient lists with Dr.
Wilson on a daily basis and refer all pulmonary consults to him. Luketich required
residents and other physicians to be aware of Dr. Wilson’s travel schedule so that
they could refer consults to him if/when he is available. Upon information and
belief, the referrals are made in exchange for the Suboxone, in violation of the
Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b).

111.  Luketich has been known to be under the influence of Suboxone and
fall asleep during surgeries. The result of this conduct is that the services he
provided and billed for were not the competent and compliant services that
Medicare paid for, and in some instances were worthless.

G. Defendant UPMC Knows About Luketich’s Conduct And Has

Ignored It
112. While Luketich’s conduct and lack of concern for patient safety is

deeply troubling, even more concerning is that it was widely known within UPMC
and to UPMC administration and no effective action has been taken. Luketich’s
conduct was not only an open secret, but also had been repeatedly called to the
personal attention of UPMC leadership. Persons to whom this was reported
include, but are not limited to, Jonas Johnson, Head of Surgical Services, Joel
Nelson, Head of UPP, Michael Anderson, Vice President of Human Resources,
and Heather Redding, of Human Resources. |

113. Numerous reports to UPMC’s Risk Master, an internal reporting
system for physicians and staff to report serious patient incidents and events, did

not result in corrective action. For example on or about January 6, 2015, clinical

29

593828.)
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 32 of 38

personnel reported that a patient had been left on the operating table for extended
periods of time while Luketich was unavailable.

114. UPMC administration was aware of Luketich’s overbooking of
surgeries, and resulting harm, and only encouraged him to do less, but took no
effective action to prevent him from continuing these practices.

115. For example, on January 7, 2015, Jonas Johnson, who has led the
UPMC system wide surgical services program since 2013, wrote to Luketich
following a report that he was out of the operating room for an hour during a

procedure:

Hi Jim,

This is trouble

I suspect we would agree it 1s not good medicine

At the very least it sounds irresponsible

I recognize how busy you are

And I understand that you are always multitasking

But I think you must give the impression that your patients have
your full and undivided attention during surgery

Can you delegate some of your duties to others?

That or you need to limit your commitment to the OR

Jonas

Luketich did not change his conduct and UPMC did nothing to address it
effectively.

116. A UPMC employee who worked on billing and coding for Luketich’s
Department raised concerns regarding these billing practices and was subsequently
fired.

117. Given Luketich’s position as Chairman of the Department of

Cardiothoracic Surgery it is not surprising that UPMC took no action.

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 33 of 38

118. It was well known among doctors and trainees that individuals who
spoke up about Luketich’s practices would be subjected to retaliation by Luketich.
Residents and fellows, who are dependent upon their supervisors, would not be in a
position to speak up without potentially severe career consequences. Moreover,
those individuals who raised concerns and reported these practices were ignored.

119. In fact, a survey of UPMC cardiothoracic residents conducted by a
national organization revealed that residents fear retaliation if they raise concerns
and further that they do not feel that they have adequate supervision.

120. This is not the first time UPMC has been the subject of civil
government investigations and civil lawsuits for similar behavior.

VI. DEFENDANTS’ VIOLATIONS OF THE FALSE CLAIMS ACT

121. By knowingly seeking payment for services provided in violation of
material requirements of federal statutes and regulations, Defendants presented, or
caused to be presented false or fraudulent claims for payment to the United States.
The requirements are material to the government’s payment decisions because they
relate directly to how much the government pays for services, to violations of
express conditions of payment, and the government will not pay for medically
unnecessary services. Every document submitted or statement made to the United
States in connection with requests for payment is a false or fraudulent claim for
payment or approval.

122. By knowingly seeking payment for medical services in violation of
material regulatory requirements, Defendants also made or used or caused to be
made or used, false records and statements material to these false claims for

payment.

593828.)
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 34 of 38

COUNT I
Federal False Claims Act
31 U.S.C. § 3729(a)(1)(A)

123. Relator realleges and incorporates by reference the allegations in

 

paragraphs 122.

124. This is a claim for treble damages and penalties under the False
Claims Act, 31 U.S.C. § 3729, et seg., as amended.

125. Through the acts described above, Defendants have knowingly
presented or caused to be presented to the United States false or fraudulent claims
for payment or approval in violation of 31 U.S.C. §3729(a)(1)(A).

126. The United States, unaware of the falsity or fraudulence of claims
made or presented by Defendants, their agents, and employees approved, paid and
continue to approve and pay claims that otherwise would not have been approved
or paid.

127. Defendants knew, both in fact and within the meaning of the Federal
False Claims Act, that through the acts described above they would be violating
the Federal False Claims Act, by getting false or fraudulent claims submitted or
caused to be submitted by Defendants allowed or paid by the United States.

128. Relator cannot now identify each of the false claims for payment that
Defendants presented or caused to be presented because Relators have no access to
records in Defendants’ possession.

129. By reason of the Defendants’ acts, the United States has been
damaged, and continues to be damaged, in a substantial amount yet to be
determined.

130. The United States is also entitled to the maximum penalty under 31
U.S.C. § 3729(a)(1) for each and every violation alleged herein.

32

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 35 of 38

COUNT II
Federal False Claims Act
31 U.S.C. § 3729(a)(1)(B)

131. Relator realleges and incorporates by reference the allegations in
paragraphs 122.

132. Through the acts described above, Defendants have knowingly made,
used or caused to be made or used false records or statements material to false or
fraudulent claims paid or approved by United States for work paid for by the
United States in violation of 31 U.S.C. §3729(a)(1)(B).

133. The United States, unaware of the falsity of the records or statements
made or used by Defendants, their agents, and employees approved, paid and
continues to approve and pay claims that otherwise would not have been approved
or paid.

134, Defendants knew, both in fact and within the meaning of the Federal
False Claims Act, that through the acts described above they would be violating
the Federal False Claims Act, by making or using false statement or records
material to false or fraudulent claims submitted by Defendants.

135. By reason of the Defendants’ acts, the United States has been
damaged, and continues to be damaged, in a substantial amount yet to be
determined.

136. The United States is also entitled to the maximum penalty under 3]

U.S.C. §3729(a)(1) for each and every violation alleged herein.
COUNT I
Federal False Claims Act
31 U.S.C. § 3729(a)(1)(G)

137. Relator realleges and incorporates by reference the allegations in

paragraphs 122.

393828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 36 of 38

138. Through the acts described above, Defendants have knowingly made,
used or caused to be made or used false records or statements material to an
obligation to pay money to the United States and knowingly and improperly
concealed, avoided, or decreased an obligation to pay or transmit money to the
United States in violation of 31 U.S.C. §3729(a)(1)(G).

139. Defendants knew, both in fact and within the meaning of the Federal
False Claims Act, that through the acts described above they would be violating
the Federal False Claims Act, by making or using false statement or records
material to conceal, avoid, or decrease an obligation to pay or transmit money or
property to the United States.

140. By reason of the Defendants’ acts, the United States has been
damaged, and continues to be damaged, in a substantial amount yet to be
determined. |

141. The United States is also entitled to the maximum penalty under 31
U.S.C. §3729(a)(1) for each and every violation alleged herein.

PRAYER

WHEREFORE, Relator prays for judgment against Defendants as follows:

l. that Defendants cease and desist from violating 31 U.S.C. § 3729, et
Seq.;

2. that this Court enter judgment against Defendants in an amount equal
to three times the amount of damages the United States has sustained because of
Defendants’ actions, plus a civil penalty for each violation of 31 U.S.C. § 3729, as
provided in 31 U.S.C. § 3729 and adjusted for inflation, 28 C.F.R. § 85;

3. that Plaintiff-Relator be awarded the maximum amounts allowed

pursuant to § 3730(d) of the Federal False Claims Act;

593828.1
Case 2:19-cv-00495-CB Document 2 Filed 04/30/19 Page 37 of 38

4. that Plaintiff-Relator be awarded all costs of this action, including
attorneys' fees and expenses; and
5. that the United States and Plaintiff-Relator recover such other relief as

the Court deems just and proper.

REQUEST FOR TRIAL BY JURY
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff-

Relator hereby demands a trial by jury.

Dated: April 30, 2019

 

SPHITLIPS & (9HEN LLP
Claire M. Syl¥fa*

csylvia(@phillipsandcohen.com
100 The Embarcadero, Suite 300
San Francisco, CA 94105

Tel.: (415) 836-9000

Fax: (415) 836-9001

 

Amy L. Easton*
aeaston@phillipsandcohen.com
2000 Massachusetts Avenue, NW
Washington, DC 20036

Tel.: (202) 833-4567

Fax: (202) 833-1815

Jeffrey Dickstein*
jdickstein@phillipsandcohen.com
Southeast Financial Center

200 S. Biscayne Blvd., Suite 2790
Miami, FL 33131

Tel: (305) 372-5200

* Motion for admission Pro Hac Vice
to be filed
  
   

Case 2:19-cv-00495-CB Docur S Page 38 of 38

f
5 LAW FIRM, LLC
ndrew Stone
PA ID No. 35176
astone(@stone-law-firm.com
437 Grant Street, Suite 1806
Pittsburgh, PA 15219

(412) 391-2005

Counsel for Qui Tam Plaintiff-Relator

36

393828.1
